DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 June 2021 has been entered.
By the above submission, Claims 1, 14, and 21 have been amended.  No claims have been added or canceled.  Claims 1-5 and 14-28 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claim 1-5 and 14-28 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection set forth below.



Drawings

The objection to the drawings for informalities is withdrawn in light of the amended drawings filed.

Specification

The objections to the abstract and disclosure for informalities are withdrawn in light of the amendments to the abstract and specification.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Terminal Disclaimer

The terminal disclaimer filed on 07 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Serial No. 16/254,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Double Patenting

The double patenting rejection of Claims 1 and 14-20 is withdrawn in light of the proper terminal disclaimer filed.

Claim Rejections - 35 USC § 112

The rejection of Claims 14-20 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US Patent Application Publication 2019/0020661, in view of Kalofonos et al, US Patent Application Publication 2009/0222517, and Berggren, US Patent 8374354.

Kalofonos discloses a method that includes determining an address of a device based on a digital certificate (see paragraph 0035, hash of public key, where public key is part of digital certificate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include the determination of the address as taught by Kalofonos, in order to allow an identifier to act as a permanent device address (see Kalofonos, paragraph 0035).
While Zhang and Kalofonos generally disclose a certificate and a certificate inherently includes a unique identifier (such as a public key), neither Zhang nor Kalofonos explicitly discloses validating the certificate based on the unique identifier.  However, Berggren discloses a digital certificate including one or more unique identifiers of a user device (Figure 2; column 3, line 50-column 4, line 3; identifier 52; see also column 9, lines 36-40) and validating the certificate based on the unique 
In reference to Claims 2 and 3, Zhang, Kalofonos, and Berggren further disclose a public key and applying a deterministic function to the public key (Kalofonos, paragraph 0035; see also Berggren, column 3, line 50-column 4, line 3).
In reference to Claim 4, Zhang, Kalofonos, and Berggren further disclose a blockchain transaction and transmitting the transaction to a blockchain network (Zhang, paragraph 0089, request is recorded in blockchain).
In reference to Claim 5, Zhang, Kalofonos, and Berggren further disclose a time limit on access (see Zhang, paragraph 0093; see also Berggren, column 3, line 50-column 4, line 3, validity period 54).

In reference to Claim 14, Zhang discloses a system that includes an intermediary device (Figure 8, authorization server 400) and a destination device (Figure 8, resource server 500), where the intermediary device is configured to receive a request from a user device to access a destination device (see Figure 9; paragraph 0089, client requests authorization); grant access to the destination device and generate a distributed database entry including addresses of the user and destination devices and a digital signature (see Figure 9; paragraph 0089, request is recorded in blockchain); and transmit a public key and locator to the user device (see paragraphs 0101, 0112), 
Kalofonos discloses a method that includes determining an address of a device by applying a deterministic function to a public key (see paragraph 0035).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang to include the determination of the address as taught by Kalofonos, in order to allow an identifier to act as a permanent device address (see Kalofonos, paragraph 0035).
While Zhang and Kalofonos generally disclose a certificate and a certificate inherently includes a unique identifier (such as a public key), neither Zhang nor Kalofonos explicitly discloses validating the certificate based on the unique identifier.  However, Berggren discloses a digital certificate including one or more unique identifiers of a user device (Figure 2; column 3, line 50-column 4, line 3; identifier 52; see also column 9, lines 36-40) and validating the certificate based on the unique identifier (column 4, lines 15-25; see also column 4, line 54-column 5, line 3; column 19, lines 29-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Zhang to include the certificate validation taught by Berggren, in order to use the certificate to validate a user’s identity (see Berggren, column 3, lines 10-15).

In reference to Claim 16, Zhang, Kalofonos, and Berggren further disclose creating distributed database entries including identifiers of devices (see Zhang, paragraphs 0089 and 0095; Kalofonos, paragraph 0035).
In reference to Claim 17, Zhang, Kalofonos, and Berggren further disclose granting access to the destination device (Zhang, paragraph 0089).
In reference to Claim 18, Zhang, Kalofonos, and Berggren further disclose receiving an indication of a device, generating a private and public key, and generating a new entry for the device (see Zhang, paragraphs 0101, 0112; Kalofonos, paragraph 0035; see also Berggren, column 3, line 50-column 4, line 3).
In reference to Claim 19, Zhang, Kalofonos, and Berggren further disclose transmitting the first request including the public key of the user device, receiving the public key of the destination device, and connecting to and accessing the destination device (Zhang, paragraphs 0089, 0101, 0112; see also Berggren, column 3, line 50-column 4, line 3).
In reference to Claim 20, Zhang, Kalofonos, and Berggren further disclose an IoT device (see Zhang, paragraph 0140).

Claims 21-28 are directed to devices having functionality corresponding to the methods of Claims 1-5 and 16, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansell et al, US Patent 6792113, discloses a system in which a certificate includes a unique identifier.
Cooper et al, US Patent 7426750, discloses a method that uses a serial number to validate a certificate.
Benussi et al, US Patent Application Publication 2001/0044898, discloses a method that verifies authenticity of an identity in a certificate.
Kobata et al, US Patent Application Publication 2006/0005237, discloses a system that authenticates an identity corresponding to a certificate.
Chang et al, US Patent Application Publication 2008/0021837, discloses a method that verifies a certificate associated with a unique ID.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492